Title: To James Madison from William Charles Coles Claiborne, 25 November 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir
New Orleans November 25. 1806.

General Wilkinson has this moment arrived in New Orleans.  My Letters of the 18. and 19. inst. you will consider as confidential.  I shall have a conferrence with the General on tomorrow, and will in a few days write you particularly
I have no doubt that a conspiracy is formed highly injurious to the interest of the UStates and that characters of high standing are concerned, but I am not yet advised of particulars.
General Wilkinson and myself will, to the best of our judgments and abilities support the honor and welfare of our country. I am Sir, with great respect, Your Mo. obt. Servt

William C. C. Claiborne

